It gives
me pleasure to begin my remarks by congratulating
Mr. Ping on the vote of confidence represented by his
election as President of the current session of the
Assembly. Given his wisdom and organizational skills,
I am confident that he will be able to lead our
deliberations successfully. Thus, his positive input will
further enhance the stature and effectiveness of the
United Nations at a time of profound and
unprecedented transformation on the world scene.
I wish also to commend the efforts and wisdom of
his predecessor for his remarkable stewardship.
Furthermore, Mr. Kofi Annan, the Secretary-General,
deserves our gratitude for his persistent efforts to live
up to the demands of his office in the face of complex
and daunting challenges and surprises.
Undoubtedly, the events of the past two years —
specifically from the period prior to and after the
occupation of Iraq — have shown clearly that, in
today’s world, unilateralism in determining
international action inevitably leads to the proliferation
of hotbeds of tension, in addition to jeopardizing
international peace and security. At the same time,
those events have further demonstrated the relevance
of multilateralism in global decision-making through
international institutions, especially this world body.
Given that the United Nations represents a
superior form of multilateralism, because it brings
together Member States to address common concerns
over the maintenance of collective security and to face
universal challenges, it is only logical that we all
should join together to protect it against
marginalization and to safeguard and strengthen its
role. Thus, we should not allow the will of one Power,
or of a certain group of Powers, to direct the actions of
the United Nations system or permit it to be used to
advance their agenda without regard for the wishes and
interests of the rest of the membership.
A case in point, in our view, is the need to
reconsider the decision-making process in the Security
Council, its composition and membership. The realities
of our contemporary world and the imperatives of
38

global security, which is indivisible, must be fully
taken into consideration in any review exercise. No
single State or group of States can alone guarantee
global security or assume the responsibility of that
undertaking without active participation by other
States. In addition, decisions that are not in line with
international law, the Charter of the United Nations or
the view of the majority of the membership should be
vehemently opposed.
As this session coincides with the third
anniversary of the 11 September tragedy, once again
the Republic of Yemen reaffirms its commitment to
fight extremism and terrorism within the framework
established and led by the United Nations. Yemen, for
its part, has made great progress in combating
terrorism and terrorists. The most recent achievement
involved defeating a group that had rebelled against the
Constitution and the rule of law in the Sa’dah region in
Yemen. Those rebels had resorted to terrorism in order
to achieve their goals. Their terrorist acts harmed
innocent civilians and disrupted security and stability
in the area.
The Government of Yemen, while fully
responsible for the safety and security of its citizens
and the homeland, remains faithful to its international
commitment to combat terrorism. Our conviction is
that terrorism has no specific identity or particular
religion. The struggle for national liberation or to end
foreign occupation is a legitimate right under the
Charter of the United Nations, international law and
the basic principles of justice and human rights. Such a
struggle can therefore not be treated as terrorism. In
addition, Yemen’s experience in combating terrorism
has taught us that in order effectively to battle
terrorism, all possible resources must be deployed,
including its root causes, dialogue, the promotion of
development and justice, in addition to good security
and intelligence work.
Yemen is a strong believer in the United Nations.
However, we believe that, despite all the efforts made
by the dynamic Secretariat of this great institution, the
gaps between rich and poor countries are widening.
That is partly due to current economic policies that
strengthen the dominance of wealthy nations over poor
countries. Today more than ever we need to examine in
earnest the imbalances in international economic
relations.
The first step we expect in this regard is the
fulfilment by wealthier nations of the pledges and
undertakings announced in their initiatives for
achieving economic balance between the rich and the
poor. Failure to do so, as I presume all of us recognize,
would deepen the sense of bitterness felt by the poor
countries. It might also breed extremism and violence
to which no country would be immune.
In that context, the Government of the Republic
of Yemen believes that the recognition by the leaders
of the Group of Eight industrial nations that the
consolidation of peace in the Middle East and the
promotion of economic growth and political
development through a process of overall development
in all countries of the region — as outlined in the G-8
declaration adopted at their most recent Summit in Sea
Island, Georgia, United States — represents a very
significant statement and a positive strategic challenge
of interest to us and to the international community in
general.
It is indeed a challenge, because this long-
overdue vision seeks to correct a chronic anomaly. It is
also a challenge because of its positive implications
and the shift in focus it can bring in favour of global
stability and international peace and security once that
abstract concept is translated into concrete and
meaningful steps on the ground. That will require
genuine partnerships and the abandoning of policies of
coercion.
Proceeding from these convictions, Yemen
welcomed that initiative and agreed to participate in
the G-8 Sea Island Summit for two reasons: first,
because that vision is in line with our national plan for
reform, and, secondly, because we welcome any
partnership between Arab States, the European Union,
the United States of America and the world at large
that enhances our development and stability and
contributes to the fight against terrorism.
The commitment of my Government to build a
better future for the people of Yemen and the people of
our region has prompted us to institute numerous
economic and political reforms, broaden popular
involvement in governance, and strengthen our
partnership with other countries and entities.
This was highlighted in the Sana’a Declaration on
Democracy, Human Rights and the Role of the
International Criminal Court, adopted earlier this year
at the Sana’a Intergovernmental Regional Conference.
39

A number of other countries, represented by their
Governments, Parliaments and civil society, regional
and international organizations, took part in that forum.
The Forum was organized in response to reform
initiatives that came from the Governments and
peoples of the region. It stressed that good democratic
governance and respect for human rights require full
mobilization of the energies and potential of civil
society. They also require interaction among all
stakeholders, with a sense of responsibility and
partnership with Governments, and support from
outside the region, in order to use overall development
as a vehicle towards stability, progress and movement
on the road towards democracy and overall human
development.
No one can ignore the great achievements made
by our Organization in promoting peace, security and
welfare over the course of its rich history. But one
should, by the same token, admit that it has failed to
resolve numerous conflicts that have endangered, and
continue to endanger, the security and stability of many
nations and peoples. Foremost among these dangers is
the Arab-Israeli conflict. Certainly, the United Nations
has failed to put an end to ongoing Israeli aggression
against the Palestinian people and to Israel’s repeated
threats against Arab countries. Also, there are many
trouble spots and areas of conflict across the globe that
the United Nations must address effectively if we want
international peace and security to prevail.
The position of the Republic of Yemen regarding
the question of Palestine is abundantly clear. It is based
on the principles laid out by the Quartet in the road
map, and on those contained in the Arab Peace
Initiative. This Initiative calls for the establishment of
a State of Palestine with full sovereignty over its
territory and with Jerusalem as its capital; Israel’s
withdrawal from all Arab territories occupied since
4 June 1967; and the return of refugees to their homes.
All along, Yemen has maintained that peace in
the Middle East will elude us as long as Israel is
allowed to manoeuvre and circumvent United Nations
resolutions. We also believe that Israel will not accept
the aforesaid solutions unless a Security Council
resolution is adopted with a view to imposing a
solution on Israel that includes an enforcement
mechanism. Contrary to our hopes, the entire question
has become even more intractable and difficult to
comprehend, especially given the use of the veto power
against any proposed resolution that would force Israel
to implement United Nations resolutions. This has
encouraged Israel to persist in constructing the
racially-based separation wall, which aggravates the
suffering of the Palestinian people and is taking away
sizeable tracts of their remaining land, in defiance of
global consensus and of the advisory opinion of the
International Court of Justice (ICJ).
We wish to emphasize here that, as recent events
have demonstrated, the wall cannot guarantee security
to Israel. Israel’s genuine security could be achieved if
it were to accept the road map and commit itself to
implementing relevant United Nations resolutions.
We demand that the Security Council ensure the
physical safety of the Palestinian President, Yasser
Arafat, provide protection for the Palestinian people
against Israeli state-sponsored terrorism, and show
respect for the wishes and the will of the Palestinian
people.
In addition, Israeli withdrawal from the occupied
Syrian and Lebanese territories is an integral part of
any Middle East peace initiative. I wish to recall in this
regard that the Arab Peace Initiative represents an Arab
consensus for the resolution of the Arab-Israeli
conflict.
Furthermore, my Government considers
inadmissible the threats that the Israeli military
machine fires against sister Syria and against Iran from
time to time. This represents irresponsible provocation
that exacerbates the already tense situation in the
region. The timing of these threats further fuels
violence and frustrates peace endeavours aimed at
finding a just and negotiated settlement of the
Arab-Israeli conflict. They also represent an attempt by
the Israeli Government to distract attention from its
failure to ensure security for its citizens. The time has
come for Israel to recognize that its stability and
acceptance by countries of the region will remain
unfulfilled unless it implements the road map and
relevant United Nations resolutions, and withdraws
from the occupied Arab territories in Palestine, the
Golan and the Shab’a farms.
In the same context, I wish to affirm my country’s
support for United Nations efforts regarding the
convening of a disarmament conference which aims,
inter alia, at the establishment of the Middle East
region as a zone free of weapons of mass destruction.
To this end, Israel must accede to the Nuclear
Non-Proliferation Treaty.
40

The current violence in Iraq, and the violation of
human rights and bloodshed of our Iraqi brothers is an
inevitable outcome of an invasion. Thus, it is
incumbent upon the United Nations to fulfil its role, as
set forth in relevant resolutions, regarding the need to
provide support to Iraq with a view to restoring peace
and stability throughout the country. The interim Iraqi
Government should be empowered to exercise full
sovereignty in order to lead Iraq towards holding
democratic elections and forming a constitutional
Government that represents the will of the Iraqi people,
restores law and order and puts an end to the
occupation of the country. The tragic situation
unfolding today in Iraq, in the wake of the downfall of
Saddam Hussein’s regime, has resulted in terrorism,
violations and chaos, which all of us can see. That
situation may take Iraq down a slippery slope of
sectarian violence and conflict which, in turn, will
threaten the unity and future of Iraq.
Yemen believes that all of us should assist and
support the interim Government in Iraq and the
national and legislative councils to overcome the
current critical transitional stage in accordance with
Security Council resolution 1546 (2004), with a view
toward safeguarding the sovereignty, independence and
territorial integrity of Iraq. Also, we must ensure that
the forthcoming period leading to parliamentary
elections and the formation of a national Government
will reflect the will of the Iraqi people without external
interference. All effort should be made to develop and
define political solutions for the complex situation, and
to provide to the interim Government all it may need in
order to achieve a successful outcome. Priority should
be given to enabling the Iraqi Government to start the
process of national reconciliation, ensuring the
participation of all factions and political groups in
defining the future of Iraq and closing the annals of the
past. We also call for an end to violence against
civilians, as well as excessive military reactions by the
occupation forces, which victimize innocent civilians
and lead to further destruction, pushing moderates
towards extremism.
In view of Yemen’s sense of fraternal
responsibility towards Iraq, we submitted to the last
Arab summit in Tunis, an initiative conceived on the
basis of a set of firm principles set forth in United
Nations resolutions. In essence, the initiative contained
guiding principles for assisting the brotherly people of
Iraq to overcome their current crisis. It also called for
setting timelines to link efforts to restore security and
stability with ending of the occupation. In the
meantime, Yemen supports any Arab or international
endeavour that might help Iraq move safely to achieve
peace, stability and national unity.
My country believes that national reconciliation
based on dialogue and national unity is a viable path
toward settling the long-running dispute and conflict in
Somalia. Therefore, we congratulate the Somali leaders
on the progress they have so far achieved within the
framework of the reconciliation process. At the same
time, we call upon all warring factions in Somalia to
build on that success and to put the highest national
interests of Somalia ahead of their own agendas.
Yemen, which has played a leading role in promoting
national reconciliation in Somalia, calls upon the
United Nations and the international community to
assume fully and effectively their responsibilities in
order to bring about peace and security in Somalia.
The Yemeni Government appreciates the current
efforts being made to assist the national reconciliation
talks in Somalia to reach a successful outcome, that is
the formation of a consultative council, election of a
President for the country, and formation of an interim
Government that will lead Somalia towards drafting a
new constitution and setting up a democratic system of
government. Yemen, of course, will align itself with
the good offices of the Governments of Djibouti,
Ethiopia and Kenya, and supported by the European
Union and the United States, to promote reconciliation.
The Republic of Yemen has been closely
following the humanitarian situation in the Darfur
province of sisterly Sudan. I wish to underline here the
decisions adopted by the Council of Arab Foreign
Ministers, which met at the headquarters of the Arab
League early last August. That meeting was also
attended by the head of the African Union Commission
and the Foreign Minister of Nigeria representing
President Obasanjo of Nigeria — the current Chairman
of the African Union. We wish also to reaffirm the
decisions adopted in this regard by the Council of Arab
Foreign Ministers in its regular session on 14 and
15 September. Those decisions reflected the joint
Arab-African position regarding the situation in Darfur.
They affirmed the need to address the matter within the
African Arab framework. They also rejected all
attempts to create a rift in Arab-African relations and
stressed that there was no hard evidence of genocide.
Furthermore, the meeting underlined the responsibility
41

of the Government of the Sudan for maintaining
security and stability, providing protection for its
citizens and disarming all militias in the region. The
success of the Sudanese Government in achieving
those goals will depend on the degree of international
support and humanitarian relief assistance provided to
it. All external parties must also refrain from
interfering in the internal affairs of the Sudan.
The Government of the Sudan must assume its
responsibility for deploying its forces so as to ensure
security, provide protection for all of its citizens and
confront all of the armed groups responsible for the
crisis. In the meantime, all the logistical support
needed by the Government of Sudan should be
provided by the African Union and Arab States with a
view to achieving those objectives.
The Sudan’s response to relevant Security
Council resolutions, including the steps it has begun to
take, clearly demonstrate its genuine commitment to its
undertakings. Furthermore, we call on the United
Nations, especially the Security Council, to address the
issue on the basis of an accurate assessment of the
situation in Darfur which obviously has begun to
improve. We must avoid favouring one side at the
expense of the other. We should also shift our focus to
address the humanitarian situation without regard to
political considerations or motives. All of the parties to
the Darfur dispute, including the Government of the
Sudan, should be urged to participate constructively
and unconditionally in peace talks, with a view to
achieving a just solution to the crisis. Any attempt to
use blackmail or to exploit events to the advantage of
the rebel groups must be rejected. Any party that
violates its commitments, as verified by a neutral
security monitoring mechanism, should be held
accountable.
The Government of the Republic of Yemen
stresses that threatening or imposing a unilateral
boycott or economic sanctions, as practised against
some Member States, would constitute an explicit
violation of the principles of international law —
regardless of the fact that such practices have failed on
the ground in more than one case. Indeed, sanctions
and boycotts aggravate the suffering of innocent
civilians and lead to the escalation of hostilities.
My country supports the call by the United
Nations to end unilateral measures, and it affirms the
need to promote a culture of dialogue and
understanding, even when dealing with controversial
issues. That should, indeed, be the rational and
civilized approach that all of us should pursue in
resolving our disputes and mending our relationships.
Finally, my delegation wishes the General
Assembly every success as it endeavours to fulfil its
mandate during this session, with a view to reinforcing
our common action to promote peace, security and
welfare for all. It is our hope that the ongoing reform
of the United Nations will achieve the long-awaited
objectives, including equitable representation in the
Security Council. That would enhance the Council’s
effectiveness and credibility and enable it to adapt
better to the constantly changing landscape of
international relations.
I take this opportunity to reaffirm that the
Republic of Yemen will support any efforts aimed at
strengthening the role of the United Nations and
enhancing its credibility, safeguarding the sovereignty
and will of its Member States and pooling our energies
to create a better future for humankind.